Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, page 2, line 6, “is configured to reach into medium or a substrate” is changed to --is configured to reach into the medium or substrate--.
Claim 10, line 7, “wherein first connection means of the air duct system of the product holder assembly is arranged to cooperate with second connection means of air supply system arranged along the path along which the product holder assembly is to be moved” is amended to --wherein the air duct system is equipped with first connection means to cooperate with second connections means of the air supply system arranged along the path along which the product holder assembly is to be moved--.  
Claim 11, lines 6-9, “holder, wherein the first connection means of the air duct system of the product holder assembly is arranged to cooperate with second connection means of air supply system arranged along the path along which the product holder assembly is to be moved.” is changed to --holder.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: although US Patent Application Number 2019/0261587, which is considered to be the closest prior art, discloses a product holder assembly comprising a product holder defining a first space (13), a grid system placed on the product holder to cover the first space (16) and separate the first space from a second space (above 16), wherein the grid system is arranged for holding a plurality of separate plants (see Figure 1), an air duct system to direct a flow of air into the second space (4b), with first apertures arranged for holding at least on plants (around 17) and second apertures arranged for passage of the flow of air guided by the air duct system (any apertures in 16 not currently holding a plant would allow flow of air), the prior art does not teach nor suggest the grid system being arranged to operate in conjunction with an air duct system, wherein the grid system is adapted to direct a flow of air from the grid system into the second space along the plants.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642